DETAILED ACTION
Status of the Claims
Claims 1-9, 12-14, 19-23, and 27-31 are currently pending.
Claims 8-9, 12, 14, 19-23, and 27-31 have been withdrawn as being drawn to non-elected subject matter (see below).
Claims 1-7 and 13 are examined herein.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Restriction Requirement
Applicant’s election without traverse of Group I (claims 1-7 and 13) in the reply filed on 01/28/2021 is acknowledged.
Claims 8-9, 12, 14, 19-23, and 27-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 01/28/2021.

Claim Objections
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be free from the prior art if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Appropriate correction is required. 

Claim Rejections - 35 USC § 112(a) – Written Description
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As per MPEP 2163.03(V), while there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated.
The standard for determining compliance with the Written Description requirement as per MPEP 2163.02 is an objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991).  Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997); Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991).
MPEP 2163.04 describes the burden on the examiner with regard to the Written Description requirement, stating that in rejecting a claim, the examiner must set forth express findings of fact which support the lack of written description conclusion.  These findings should:
(A) Identify the claim limitation(s) at issue; and
(B) Establish a prima facie case by providing reasons why a person skilled in the art at the time the application was filed would not have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed. 
	Regarding (A) Identify the claim limitation(s) at issue, the examiner identifies that the claim limitations at issue are the broad identities of the ligand binding domain (LBD) having a any conditional-destabilizing mutation and any fused trans-activation domain (TAD) and a DNA-binding domain (DBD) as claimed.  In the present case, claims 1-3 and 13 are drawn to generic (i.e. a genus) of ligand-binding domains (LBDs) and generic trans-activation domains (TADs).  So, the question is: is the breadth of the genera of LBDs and TADs sufficiently supported by the specification such that is would be apparent to one of ordinary skill in the art that Applicant was in possession of such broad genera?  
	First, it is necessary to ascertain the breadth of the LBDs and the TADs as per the claims (i.e. claims 1-3 and 13).  In the present case, the LBDs of claims 1-3 and 13 reasonably encompass any and every ligand binding domain, from binding domains that recognize and bind very small/simple ligands, such as metal ions (e.g. Mg2+, etc.) all the way to large, complex ligands, such as moderate or large molecules such as proteins, nucleic acids and the like.  In the present case, the specification refers primarily to the steroids digoxigenin and progesterone.  Further, it is noted that altering the LBD from recognizing progesterone to instead recognize the structurally similar digitoxigenin warranted enough work to be described in a 2013 Nature paper (e.g. “Introduction of three rationally-designed binding site mutations into DIG0 resulted in a progesterone binder (PRO0) with nanomolar affinity”) as per page 3, lines 9-10 of the present specification.  Tuning recognition from one steroid to another steroid is therefore cannot be reasonably considered trivial or without intense efforts.  Therefore, it is reasonable that altering a steroid-recognizing LBD to instead recognize an ion, a non-steroid small molecule, or a protein or nucleic acid must therefore be even more difficult, and thus beyond the scope of the presently claimed invention.  Also noted is that in the present invention, the fact that the LBD and DBD are both homodimers for DIG and Gal4 (e.g. as per page 17, lines 2-5) is exploited in designing other LBDs, but, there is zero indication that methods other that those involving allosteric weakening of a dimer interface (e.g. as per page 17, lines 6-9) would be as accessible for tuning other LBDs that are not homodimeric.  Note that many, if not most, LBDs and DBDs are not homodimeric in nature.
	Therefore, while the present claims and specification appear to have sufficient written description support for steroid binding to homodimeric LBDs (and homodimeric DBDs), there is absolutely zero reduction to practice, zero descriptions indicating that the incredibly broad genus of all LBDs, TADs, and DBDs as claimed are possessed by Applicant, and zero indication that such conditionally stable biosensors could or were made by Applicant or were in possession of Applicant at the time of filing.  Therefore, the disclosure as originally filed cannot reasonably provide sufficient written description support for the breadth of the invention as claimed by claims 1-3 and 13, absent factual evidence to the contrary.  Thus, the Written Description rejection as written is factually proper and correctly applied.
	
New Claim Rejections – 35 U.S.C. 102
Necessitated by Amendments
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Shoulders et al.
Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shoulders et al. (J. Amer. Chem. Soc., 2013, 135:8129-8132, of record).  
Regarding claims 1 and 13, Shoulders teaches a conditionally stable biosensor in a cell comprising a ligand binding domain (e.g. FKBP as per Fig. 1A) having conditionally-destabilizing mutations that is fused to a transcription factor and a DNA binding domain (e.g. cHSF1 as per Fig. 1A), wherein the conditionally stable biosensor is stabilized when the ligand binding domain is bound to a cognate ligand (e.g. Shield-1 as per Fig. 1A), and wherein the DNA binding domain binds to DNA and the transcription factor activates transcription of a target gene (e.g. HSF1 as per Fig. 1A).

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy Flinders whose telephone number is (571) 270-1022 and FAX number is (571)270-2022.  The examiner can normally be reached M-F 10-6:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor is Heather Calamita, who can be reached at (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  
/JEREMY C FLINDERS/
Primary Examiner, Art Unit 1675